1

2

3                                         UNITED STATES DISTRICT COURT

4                                              DISTRICT OF NEVADA

5                                                           ***

6
      CURTIS BRADY JR.,
7
                             Plaintiff,
8                                                              2:17-cv-02534-JAD-VCF
      vs.                                                      ORDER
9     JAMES DZURENDA, et al.,
10                            Defendants.

11

12            Before the court is Defendants’ Motion for Extension of Time to File Dispositive Motions (ECF
13   No. 39).
14            Accordingly,
15            IT IS HEREBY ORDERED that Defendants’ Motion for Extension of Time to File Dispositive
16   Motions (ECF No. 39) is GRANTED.
17            IT IS FURTHER ORDERED that the following deadlines apply:
18            Dispositive Motions shall be filed and served no later than September 9, 2019.
19            The Joint Pretrial Order is due by October 9, 2019. If dispositive motions are filed, the joint pretrial
20   order is due thirty (30) days from the entry of the court’s rulings on the motions or by further order of the
21   court.
22

23            DATED this 12th day of July, 2019.
                                                                      _________________________
24
                                                                      CAM FERENBACH
25
                                                                      UNITED STATES MAGISTRATE JUDGE
